Citation Nr: 0506868	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2002, for a dependency adjustment in compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision in which the 
RO denied the assignment of an effective date earlier than 
December 1, 2002, for a dependency adjustment in compensation 
benefits.  The veteran filed a notice of disagreement (NOD) 
in January 2003 and the RO issued a statement of the case 
(SOC) in April 2003.  The veteran's substantive appeal was 
filed in May 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran initially filed with the RO a declaration of 
status of dependents form on November 6, 2002.  

3.  Regarding a dependency adjustment in the veteran's 
compensation benefits,  there exists no written communication 
from or action of the veteran that reflects his intent to 
apply for benefits and identifies the benefit sought prior to 
November 6, 2002.


CONCLUSION OF LAW

The criteria for an effective date of November 6, 2002, for a 
dependency adjustment in compensation benefits are met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.150, 3.151, 3.155, 3.159, 3.400, (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In an April 2003 SOC, the RO notified the veteran of  reasons 
for the RO's December 2002 decision and the legal authority 
governing his claim.  The veteran has also been afforded the 
opportunity to present evidence and argument with respect to 
his claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  

As explained below, the determinative factors in this case 
involve facts that have not been placed in dispute, and the 
Board is allowing the claim to the full extent permitted by 
law.  Thus, although veteran has not been given explicit 
notice of the VCAA, a remand of this matter for the RO to 
furnish such notice would serve no useful purpose in this 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). 





II.  Analysis

The veteran contends that an effective date earlier than 
December 1, 2002, for the award of dependency compensation is 
warranted.

The determinative facts in this case are not in dispute.  In 
a December 1999 letter, the RO notified the veteran that he 
was in receipt of a combined rating of 30 percent for his 
service-connected disabilities and that he may receive 
additional benefits for his dependents.  

The RO received from the veteran a Declaration of Status of 
Dependents form on November 6, 2002.  The remarks section 
noted that the veteran had been awarded 30 percent disability 
compensation one and one-half years earlier.  The form also 
indicated that the veteran's spouse called VA shortly after 
notice of the award was received to inquire about dependents 
and that she was told he had to be rated at 50 percent.  She 
indicated that she dropped the issue until she read a recent 
article in a magazine that indicated a 30 percent disability 
was needed for dependent's compensation.

The RO returned the form on November 16, 2002, explaining 
that it was incomplete and needed additional information.  
The completed form was received by the RO on December 6, 
2002.  A December 2002 decision of the RO awarded dependent's 
compensation, effective December 1, 2002.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Pursuant to 38 U.S.C.A. § 5110(f), an award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  Applying 38 U.S.C.A. 
§ 5110(f) to the facts of this case, dependency compensation 
is not payable from the effective date of the qualifying 
rating, since proof of dependency was not received within a 
year of that decision.  

Since an effective date cannot be established based on the 
portion of the statute that specifically addresses dependency 
compensation, the Board must look to other provisions of 
38 U.S.C.A. § 5110 that establish effective dates of awards.

Generally, the effective date for the grant of service 
connection based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Applying the above-referenced legal authority to the facts of 
this case, the Board finds that an effective date of November 
6, 2002-the date of the veteran's application for a 
dependency adjustment in compensation-is actually the proper 
date for the award of dependent's compensation, rather than 
the December 1, 2002 effective date assigned by the RO.  [The 
Board points out, parenthetically, that as provided in 38 
C.F.R. § 3.31(c) (which concerns exclusions not factually 
applicable here), payment of monetary benefits based on 
original, reopened, or increased awards of compensation, 
pension or dependency and indemnity compensation may not be 
made for any period earlier than the first day of the 
calendar month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 
3.31 (2004).  Hence, the effective date of payment, even for 
an award effective November 6, 2002, is December 1, 2002]

The Board emphasizes, however, that nothing in the record 
supports a finding that an effective date for a dependency 
adjustment in compensation benefits earlier than November 6, 
2002 is warranted.  In particular, there is no evidence that 
any application for such an adjustment, informal or 
otherwise, was received by the RO prior to the claim received 
on November 6, 2002.  Notably, the veteran does not dispute 
this fact.  

Rather, in support of the contention that an earlier 
effective date is warranted, the veteran and his wife 
submitted statements to the effect that when the December 
1999 notice letter was received, it informed him that he was 
awarded a 30 percent combined disability rating and that he 
may receive dependent's compensation.  When his wife 
contacted VA to obtain a Form 686C, which had not been 
enclosed, she was told that a 50 percent rating was needed to 
be eligible for the additional dependency compensation.  
Based on the misinformation, the veteran and his wife did not 
pursue the additional benefits.  The veteran indicated that a 
second incident arose when his wife read information on the 
internet that indicated a 30 percent rating was needed for 
dependent's compensation.  She contacted VA and, again, was 
given incorrect information regarding the required disability 
rating.  The veteran's basic assertion in this regard is 
that, had he not relied on the wrong information he received 
from VA, he would have applied for the additional 
compensation as soon as he received the 30 percent disability 
rating; therefore, the dependent's compensation should be 
retroactive to 1999 due to VA's error.

The Board points out, however, that even if the assertion 
that VA employees gave him incorrect information about 
eligibility for dependent's compensation was true, that would 
still provide no legal basis for assigning an effective date 
earlier than what the Board has determined is proper.  The 
crux of this argument is that the veteran should be granted 
the relief he seeks on the grounds of equitable estoppel.  
That is to say, because VA previously misinformed him about 
the operation of the law pertaining to eligibility for 
compensation, and because he relied on that misinformation to 
his detriment, the government should now be precluded from 
denying the benefit in question.  The Board point outs, 
however, that the Court has held "erroneous advice given by 
a government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 8 Vet. 
App. 246, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 20 
(1994).  The Board also emphasizes that regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance".  See 
Morris v. Derwinski, 1 Vet. App. 260 (1990), (citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).

Thus, notwithstanding the veteran's assertions as to why a 
much earlier effective date should be assigned, the veteran's 
initial claim for the dependency adjustment in compensation 
benefits was received on November 6, 2002, which is the 
effective date that must be assigned.  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.  As noted above, this legal 
authority specifically provides that the effective date is 
contingent upon the date of application, which is, in this 
case, dispositive of the veteran's claim.  As there is no 
legal basis for assignment of an effective date earlier than 
that date, an effective date of November 6, 2002, is proper.    


ORDER

An effective date of November 6, 2002, for a dependency 
adjustment in the veteran's compensation benefits is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


